DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35   § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-14, 19, 24, and 25 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, had possession of the claimed invention.  

Regarding claim 1, while there is written description support for exposing a nanofibrous macrostructure to first an anodic electrochemical treatment by contacting nanofibrous macrostructure in a first electrolyte solution and subsequently a cathodic electrochemical treatment by contacting the electrochemically treated nanofibrous 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-11, 14, 19, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiura et al, Chinese patent application publication no. CN 101451273 (the citations for Kajiura below refer to the attached English translation), in view of Peng et al, Chinese patent application publication no. CN 103979526 (the citations for Peng below refer to the attached English translation), Braden et al, US patent application publication no. 2009/0075545, and Lashmore et al, US patent application publication no. 2013/0189565.

Regarding claims 1, 3-5, 19, and 25, Kajiura discloses a method for treating nanofibrous macrostructure comprises a plurality of substantially non-aligned nanotubes (see Fig. 3C), the method comprising:(a) providing a nanofibrous macrostructure (see Fig. 3C) containing amorphous carbon, or catalyst residues containing metals such as iron (see page 8, lines 1-4) (reads on one or more impurities), the nanofibrous macrostructure being defined by a plurality of nanotubes (see Fig. 3C); and (b) exposing the nanotubes within the nanofibrous macrostructure to an anodic electrochemical treatment (see page 2, 2nd last paragraph; and page 7, lines 1-2) to form an electrochemically treated nanofibrous macrostructure (see page 2, 2nd last paragraph), wherein at least a portion of the one or more impurities are removed from the nanofibrous macrostructure via the anodic electrochemical treatment (see page 8, lines 1-4). Use of aqueous solutions as electrolyte by Kajiura (see page 7, 1st paragraph) teaches that the nanofibrous macrostructure is not heated to a temperature in a range of from 300 to 800 °C prior to exposing the nanotubes within the nanofibrous macrostructure to the electrical treatment.

Kajiura does not explicitly disclose subjecting the nanofibrous macrostructure to electrical energy in a range from 20 to 100 Amperes-minute per gram of the nanofibrous macrostructure, and stretching the nanofibrous macrostructure while exposing the nanotubes to the electrical 

Peng discloses a method for treating carbon nanotube macroscopic bodies (reads on a nanofibrous macrostructure), the method comprising exposing the nanotubes within the nanofibrous macrostructure to electrical treatment, wherein the electrical treatment comprises subjecting the nanofibrous macrostructure to electrical energy such that the current range is 0.1 to 5 A and the electrolysis time is 0.5 to 48 hours (see paragraph 0021), thus teaching application of charge in the range of 3.0 to 14400 Amperes-minute and also teaching that the current and the electrolysis time are result-effective variables, and thus the charge applied per unit mass of the nanofibrous macrostructure is a result-effective variable. 

Braden teaches a method and system for aligning nanotubes by stretching within an extensible structure such as a yarn or non-woven sheet (see Abstract). Braden further teaches systems 20 and 30 for stretching an extensible structure 121 (see Fig. 2 and 3; and paragraphs 0032 and 0033). Braden further teaches that there are many physical and mechanical properties that are dependent on alignment, such properties including tensile strength and modulus, electrical conductivity, thermal conductivity, Seebeck coefficient, Peltier coefficient, density, the complex index of refraction, the frequency dependency of resistivity, and chemical reactivity (see paragraph 0005). While incorporating the teachings of Braden to modify the electrical treatment method of Peng, one of ordinary skill in the art would have been faced with only three choices (a) stretching the nanofibrous macrostructure before exposing the nanotubes to the electrical treatment, (b) stretching the nanofibrous macrostructure while exposing the nanotubes to the electrical treatment, and (c) stretching the nanofibrous macrostructure after exposing the nanotubes to the electrical treatment. 



It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to modify the electrochemical treatment method taught by Kajiura (A) by performing additional steps of stretching the nanofibrous macrostructure as taught by Braden (B), exposing the nanofibrous macrostructure to a super acid as taught by Lashmore (C), evaluating the finite number of different sequential or concurrent combinations for performing the steps (A), (B) and (C) by routine experimentation; and also determining by routine experimentation the charge to be applied per gm of the nanofibrous macrostructure based on the teachings of Peng, The person with ordinary skill in the art would have been motivated to make this modification, because Braden teaches many advantages of aligning nanotubes including enhancing various properties including tensile strength and modulus, electrical conductivity, thermal conductivity, Seebeck coefficient, Peltier coefficient, density, the complex index of refraction, the frequency dependency of resistivity, and chemical reactivity (see paragraph 0005), and Lashmore teaches that the advantage of the modification would be to enhance the conductivity and productivity of the nanotubes in the macrostructure (see paragraph 0073). Further, "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a rationale that may support a conclusion of obviousness (The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)) (see MPEP 2143 (I)(E)). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)). Further, modification of a result-effective variable like concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that such modification is critical, i.e.,  the claimed ranges produce new and unexpected results which are different in kind and not merely in degree from results of prior art. The applicant has the burden of proving such criticality. See MPEP 2144.05 II. (B). 

Regarding claims 6 and 7, Kajiura further discloses that in the step of providing, the nanotubes include single wall carbon nanotubes (see page 1, 3rd paragraph).

Regarding claim 8, Kajiura further discloses that the step of exposing is done using the SWNT film as an anode, a cathode, and an electrolyte, which together require an electrochemical cell (see page 2, 5th paragraph). 

Regarding claim 9, Kajiura further discloses that the step of exposing may be in presence of an organic electrolyte solution like potassium acetate or sodium acetate (see page 7, lines 5-6).

Regarding claim 10, Kajiura further discloses that the step of exposing is at a positive electropotential (see page 8, 4th paragraph). In any case, electrochemical oxidation inherently requires a positive electro-potential.

Regarding claim 11, Kajiura further discloses washing away the impurities (see page 5, 5th paragraph).

Regarding claim 14, Kajiura further discloses that at the end of the electrochemical treatment, the treated SWNT film was immersed in distilled water to remove the remaining .
	
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiura et al, Chinese patent application publication no. CN 101451273 (the citations for Kajiura below refer to the attached English translation), in view of Peng et al, Chinese patent application publication no. CN 103979526 (the citations for Peng below refer to the attached English translation), Braden et al, US patent application publication no. 2009/0075545, and Lashmore et al, US patent application publication no. 2013/0189565, as shown for claim 1 above, and further in view of Barathi, Indian patent application publication no. 20130051514.

Kajiura further teaches that the impurities comprise amorphous carbon (reads on non-CNT carbonaceous contaminant), or catalyst residues containing metals such as iron (see page 8, lines 1-4). However, Kajiura in view of Peng, Braden, and Lashmore does not disclose that the impurities comprise a hydrocarbon.

Barathi teaches a hydrocarbons electrochemical oxidation method involving electrochemically oxidizing hydrocarbons on multiwalled carbon nanotube modified electrode (Abstract).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to combine the teachings of Kajiura in view of Peng, Braden, and Lashmore, and Barathi so as to remove all impurities from carbon nanotubes.


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/SALIL JAIN/Examiner, Art Unit 1795